By order of April 4, 2018, the prosecuting attorney was directed to answer the *243application for leave to appeal the April 25, 2017 judgment of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment addressing the scoring of Offense Variable 19 (OV 19), MCL 777.49 (interference with the administration of justice), and we REMAND this case to the Lenawee Circuit Court for the resentencing ordered by the Court of Appeals. On remand, the circuit court shall not assign 10 points for OV 19 without specifically articulating the basis for the assignment of any points. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.